Case 1:20-cv-03388-EGS Document11 Filed 01/13/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:20-cv-03388-EGS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Republican National Committee was received by me on (date)
Jan 5, 2021, 9:43 am.

 

[_] I personally served the summons on the individual at (place) on (date)
; or
[_] [left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

I served the summons on (name of individual) Louis Martin , who is designated by law to accept service of
process on behalf of (name of organization) Republican National Committee on (date) Mon, Jan 11 2021 ; or

 

[| I returned the summons unexecuted because: ; Or
[| Other: ; or
My fees are $ for travel and $ for services, for a total of $ $68.30.

I declare under penalty of perjury that this information is true.

Date: 1/11/2021

 

Server's signature

Marquis Harris

 

Printed name and title

1133 13th Street NW, Suite C4, Washington, DC 20005

 

Server's address

Additional information regarding attempted service, etc.:
1) Unsuccessful Attempt: Jan 7, 2021, 11:01 am EST at 310 1st St SE, Washington, DC 20003
This location is closed due to the chaos from the rally yesterday I was told employees are not in for their safety .

2) Successful Attempt: Jan 11, 2021, 11:49 am EST at 310 Ist St SE, Washington, DC 20003 received by Louis Martin . Age:
20s; Ethnicity: Caucasian; Gender: Male; Weight: 168; Height: 5'11"; Hair: Blond; Relationship: Network operations ;

DOCUMENTS SERVED: SUMMONS IN A CIVIL ACTION; AMENDED COMPLAINT FOR DECLARATORY AND
INJUNCTIVE RELIEF
